ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that by way of reciprocal discipline, STEVEN J. BERNOSKY of MARLTON, who was admitted to the bar of this State in 1993, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated April 20, 2000, and who remains suspended at this time, be disbarred, respondent having consented to disbarment in the Commonwealth of Pennsylvania following his entry of a plea of guilty in the United States District Court for the Eastern District of Pennsylvania to one count of bankruptcy fraud/embezzlement;
And said STEVEN J. BERNOSKY having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that STEVEN J. BERNOSKY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
*668ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that STEVEN J. BERNOSKY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by STEVEN J. BERNO-SKY pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that STEVEN J. BERNOSKY comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.